Citation Nr: 1138013	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-18 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 1, 2007 for the grant of an increase rating to 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 1964 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran had a hearing before the Board in May 2011 and the transcript is of record.


FINDINGS OF FACT

1. The Veteran initiated a claim in September 2004 to establish entitlement to an increased rating for PTSD; subsequently, based on this claim, an increased rating of 50 percent was awarded, effective the date of the claim, September 9, 2005.

2. The Veteran did not appeal the September 2004 rating decision.

3.  The Veteran initiated a claim in June 2005 to establish entitlement to an increased rating for PTSD; the claim was denied.

4.  The Veteran did not appeal the June 2005 rating decision.

5.  The Veteran initiated a claim on February 17, 2006 to establish entitlement to an increased rating for PTSD; subsequently, based on this claim, an increased rating of 70 percent was awarded, effective the date of the Veteran's most recent VA examination, May 1, 2007.

6.  Prior to receipt of the claim on February 17, 2006, there were no pending requests for an increased rating for PTSD that remained unadjudicated.

7.  From the year prior to February 17, 2006 to May 1, 2007, the medical evidence factually shows that the Veteran's PTSD was consistent with the manifestations of his PTSD found on the recent VA examination dated May 1, 2007.


CONCLUSION OF LAW

An earlier effective date of February 17, 2005, but no earlier, is warranted for an increased rating and compensation for PTSD.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.125, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to the Veteran in June 2008.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not done in this case.  However, the Veteran still has the right to VCAA content complying notice and proper subsequent VA process, and that has been done, as discussed above.  Any defect with respect to the timing of the VCAA notice requirement was harmless error.  See Mayfield, 19 Vet. App. 103.  Although the notice provided to the claimant in 2008 was not given prior to the first adjudication of the claim, the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was provided, the claim was readjudicated and an additional SSOC was provided to the Veteran in May 2009.  Not only has he been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices, but the actions taken by VA have essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The Veteran, additionally, was provided adequate VA examinations throughout the relevant time frame in 2005 and 2007.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.  

Earlier Effective Date

The effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The United States Court of Appeals for Veterans Claims has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred. 38 C.F.R. §§ 3.155, 3.400(o)(2).  

The Board will therefore first determine the date of receipt of the Veteran's claim, and then proceed to consider whether the evidence showed entitlement prior to the assigned effective date for his PTSD.

The procedural history in the case requires some clarification.  

The Veteran filed a claim seeking an increased rating for his PTSD, rated as 30 percent disabling, in September 2004.  Prior to that time, there remained no pending unadjudicated claims.  The increased rating claim was granted to 50 percent in an October 2004 rating decision.  The Veteran did not appeal.  Rather, the Veteran filed a new increased rating claim on June 17, 2005.  Although the filed claim was within the appellate time frame for the October 2004 rating decision, the Veteran was clear he was seeking for his PTSD to be reevaluated due to worsening symptoms and increased interference with his employment.  The claim was denied in a January 2006 rating decision.  Once again the Veteran did not appeal, but rather filed a new increased rating claim on February 17, 2006.  The claim was denied in an April 2006 rating decision.  The Veteran filed a notice of disagreement (NOD) in May 2006.  Although this NOD could have been construed as timely for the January 2006 or the April 2006 rating decision, the Veteran specified he was disagreeing with the April 2006 rating decision.  

The Veteran was ultimately awarded a 70 percent rating, effective May 1, 2007, in a May 2007 rating decision.  The Veteran appealed the effective date and withdrew his appeal for a further increased rating.  Rather, the Veteran is satisfied with the 70 percent rating, but he believes it should go back to 2004, the date of his original increased rating claim.  The Board disagrees.

The Veteran has one year from the time of notification to him to appeal a rating decision or the decision becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Here, the Veteran's June 2005 statement following the October 2004 rating decision and the February 2006 statement following the January 2006 rating decision are clearly timely to appeal the respective rating decision, but neither statement constitutes a "notice of disagreement" (NOD).  

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination of the agency or original jurisdiction and a desire to contest the result will constitute an NOD.  38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  Id.

In this case, the Veteran's June 2005 statement made clear the Veteran was seeking a new evaluation of his PTSD in light of worsening symptoms.  Similarly, in February 2006, the Veteran sought to "reopen" his claim for an increased rating in light of worsening symptoms.

The statements clearly indicate the Veteran was initiating a new claim of entitlement to an increased rating.  The statements, in short, did not reflect an intent to appeal.  Id.; see also Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005) (statement considered claim for increase, where there was no evidence of an intent to appeal a prior rating decision dated within a year of claim increase, and claimant stated condition had worsened).

The Board notes the Veteran's February 2006 claim was again denied in an April 2006 rating decision.  The Veteran did file a NOD in May 2006, specifically labeled as a "Notice of Disagreement."  This further illustrates the Veteran understood the difference between initiating a new claim and appealing a prior denial.  It should be noted, however, that the May 2006 NOD was still "timely" to appeal the January 2006 prior denial.  In this case, however, the Veteran clearly indicated within the May 2006 statement that he was appealing the April 2006 rating decision.  Because he was specific in his statement, the Board concludes the May 2006 NOD cannot be deemed an appeal as to any other rating decision but the April 2006 rating decision.

No other statement within the one year appellate time frame was filed by the Veteran or the Veteran's representative and, accordingly, the October 2004 and January 2006 rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

Ultimately, the Veteran's claim was granted and he was assigned a 70 percent rating for his PTSD, effective May 1, 2007, the date of the most recent VA examination.

Where the effective date is a date after the claim, as is the case here, an earlier effective date may still be granted if an increase in disability is factually ascertainable up to one year prior to the filing of the claim.  See Hazan, 10 Vet. App. at 521; 38 C.F.R. § 3.400(o)(2).  Potentially, therefore, the effective date could be as early as February 17, 2005, one year prior to the filing of the Veteran's increased rating claim, if an increase in severity of the Veteran's PTSD is factually ascertainable at that time.

Currently, the Veteran's 70 percent rating is effective May 1, 2007, the date of his most recent VA examination.  The pertinent inquiry then is whether the medical evidence indicate a factually ascertainable increase in the severity of the Veteran's PTSD from February 17, 2005 to May 1, 2007.  The Board concludes it does.

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran's PTSD is rated specifically under Diagnostic Code 9411 for PTSD, but under the general rating formula for mental disorders.
 
The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning Scale (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The Veteran's VA outpatient treatment records and VA examinations throughout the appellate time frame indicate a significant variance of GAF scores, ranging from 40 to 70.  

The DSM-IV indicates GAF scores from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Scores from 41 to 50 are assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. The DSM-IV provides for a GAF rating of 61-70 for some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

Clearly, the difference between a GAF score of 40 and a GAF score of 70 is significant.

In contrast, however, the Board finds the actual listed symptoms of the Veteran's PTSD for this time period have been, for the most part, consistently stated to include difficulties sleeping, nightmares, intrusive thoughts, flashbacks, irritability, unprovoked anger, exaggerated startle response, a dislike for crowds with a strong preference to be at home, and chronic difficulties with employment.  That is, the Veteran is well-educated with a master's degree in biology yet the Veteran had difficulties with full time employment.  Although he managed to secure a job teaching part time as an adjunct professor at a local community college, he chronically suffered with securing full-time employment.  It appears he attempted many times to supplement his income with additional part-time work, and these jobs were never long-lasting.  Also consistent in these records is notations that the Veteran was married to his first wife for over 20 years, but the marriage was strained due to financial problems and his dislike for any social activities.  

The Veteran always consistently denied homicidal ideation, but the Board notes the Veteran inconsistently noted suicidal ideation during this time frame.  During the Board's hearing in May 2011, the Veteran clarified that he is more depressed during the holidays and thinks about suicide, but has never planned anything out nor does he think he would actually act on his thoughts.  

Curiously, although his symptoms are always similarly indicated in the records, his GAF scores have varied quite a bit.  The Veteran, for example, was afforded a VA examination in August 2005 where he was assigned a GAF score of 40 with symptoms of intrusive memories, insomnia, moodiness, irritability, marital problems, anxiety, exaggerated startle response and withdrawn socially.  At that time, the Veteran was still working as an adjunct professor, but had recently lost a job with the state of Florida working as a state environmental specialist because he did not want to travel.  Financial stresses along with the Veteran's social withdrawal were strains to his marriage of 20 years.  The Veteran indicated not wanting to be around anyone, but denied suicidal or homicidal ideation.  The Veteran appeared fully oriented, with normal speech and thought process, no hallucinations or delusions.  The examiner noted the Veteran had a history of angry outbursts where his wife left him for a short while in 2001.  The examiner also noted a prior hospitalization in 2001 or 2002 for suicidal ideation. 

VA outpatient treatment records from 2005 to 2006 note very similar symptoms, but in contrast reflect a GAF score of 70.  Most recently, in November 2006, the VA physician noted the Veteran's symptoms were better controlled, especially his anger, with the prescribed medications.

Again, the Veteran's current effective date for the 70 percent increased rating is May 1, 2007, the date of his most recent VA examination.  Within the May 1, 2007 VA examination report, the only significant difference in the Veteran's symptomatology is the Veteran reported being completely unemployed, to include his part-time teaching job.  At that time he indicated he quit after finishing up the semester because he just could not "deal with it anymore."  He further reported not being able to interview successfully because he is easily angered and he has difficulty filling out applications.  Forgetfulness at work was also noted.  Other than the Veteran's change in employment, the manifestations listed in the May 2007 VA examination report are virtually identical to the other medical evidence: difficulty falling asleep, exaggerated startle response, irritability, easily agitated, anxious, depressed, nightmares, intrusive memories, flashbacks and a preference to be at home causing marital strain.  The Veteran at that time was fully oriented, well-groomed with no though or concentration abnormalities.  The Veteran denied any suicidal ideation at that time and was assigned a GAF score of 50.  

The Board finds that the symptoms throughout the relevant time period of the Veteran's PTSD consistently showed the Veteran's PTSD manifested by intrusive thoughts, flashbacks, nightmares, sleep disturbances, depression, exaggerated startle response, anxiety, angry outbursts, irritability, social and occupational impairment.  The Veteran also seasonally suffered with suicidal ideation.  Although the Veteran managed to keep his job as a part-time Adjunct Professor until 2007, it is clear the Veteran chronically suffered with an inability to work full time or maintain substantial earnings for his family.  Indeed, his over 20 year marriage with his wife was continually strained due to his inability to work full time, financial problems and his social impairment.  

Despite the varying GAF scores, it is clear the Veteran's symptoms remained the same from 2005 to 2007.  In light of the similarities of many of the symptoms, and the similar histories reported on both examinations, the Board is of the opinion that the Veteran's 70 percent rating should go back to February 17, 2005, one year prior to the filing of his increased rating claim.  In reaching this determination, the benefit-of-the-doubt rule has been applied. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date of February 17, 2005, but no earlier, for the grant of an increased rating to 70 percent disabling for PTSD is granted subject to the laws and regulations governing monetary awards.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


